Exhibit 10.5

COUGAR BIOTECHNOLOGY, INC.

SEVERANCE PLAN

Cougar Biotechnology, Inc., a Delaware corporation (the “Company”), has adopted
this Cougar Biotechnology, Inc. Severance Plan (the “Plan”), dated as of May 21,
2009, and effective upon the consummation of a Corporate Transaction (as defined
herein), for the benefit of certain of its employees, on the terms and
conditions hereinafter stated. The Plan, as set forth herein, is intended to
reinforce and encourage the continued attention and dedication of such employees
to their duties without distraction in light of the contemplated Corporate
Transaction.

1. Defined Terms. For purposes of the Plan, the following terms shall have the
meanings indicated below:

1.1 “Annual Base Salary” means a Participant’s annual base salary at the rate in
effect immediately prior to a Qualifying Termination or, if higher, at the rate
in effect immediately prior to a Corporate Transaction.

1.2 “Board” means the Board of Directors of the Company.

1.3 “Cash Payment” shall have the meaning provided in Section 4.1(a) hereof.

1.4 “Cause” for termination of a Participant’s service relationship means
“Cause” as defined in the Participant’s employment agreement with the Company,
if such an agreement exists and contains a definition of Cause, or, if no such
agreement exists or such agreement does not contain a definition of Cause, then
Cause means (i) any material failure or neglect by the Participant to perform
his or her duties or responsibilities to the Company; (ii) any act of fraud,
embezzlement, theft, misappropriation, or dishonesty by the Participant relating
to the Company or its business or assets; (iii) the Participant’s commission of
a felony or other crime involving moral turpitude; (iv) any gross negligence or
intentional misconduct on the part of the Participant in the conduct of his or
her duties and responsibilities or services, as applicable, with the Company or
which adversely affects the image, reputation or business of the Company; or
(v) any material breach by the Participant of any written agreement between the
Company and the Participant.

1.5 “COBRA Coverage” shall have the meaning provided in Section 4.1(b) hereof.

1.6 “COBRA Period” means a period beginning on the applicable Date of
Termination and continuing until the earliest to occur of (i) eighteen
(18) calendar months immediately following the Date of Termination, (ii) the
expiration of the Participant’s (or his or her legal dependent’s, as applicable)
eligibility for benefits under COBRA, or (iii) such time as the Participant
becomes eligible to receive medical benefits under a “group health plan” (within
the meaning of COBRA) maintained by a subsequent employer of the Participant.

1.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.



--------------------------------------------------------------------------------

1.8 “Committee” means the Compensation Committee of the Board or such other
committee as may be appointed by the Board to administer the Plan.

1.9 “Company” means Cougar Biotechnology, Inc., a Delaware corporation.

1.10 “Corporate Transaction” means any of the following transactions to which
the Company is a party:

(a) a transaction or series of transactions whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s voting securities outstanding immediately
after such acquisition; or

(b) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions, or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

(ii) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, that no person or group shall be treated for purposes of this
paragraph (b)(ii) as beneficially owning 50% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.

1.11 “Date of Termination” shall have the meaning provided in Section 7 hereof.

1.12 “Employee” means an individual who is an employee of the Company or any
Successor Entity at any time on or after the adoption of this Plan.

1.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

2



--------------------------------------------------------------------------------

1.14 “Good Reason” means the occurrence of any one or more of the following
events without the Participant’s written consent:

(a) a material diminution in the Participant’s Annual Base Salary; or

(b) a change in the geographic location at which the Participant must perform
services to a location that is greater than twenty-five (25) miles from 10990
Wilshire Boulevard, Los Angeles, CA 90024.

provided, however, that no termination shall be deemed a termination by the
Executive for Good Reason unless such termination is effected pursuant to a
Notice of Termination satisfying the requirements of Section 7 hereof.

1.15 “Participant” means an Employee of the Company who holds the title of Vice
President or above as of the date hereof, as identified on Schedule A attached
hereto.

1.16 “Plan” means this Cougar Biotechnology, Inc. Severance Plan.

1.17 “Qualifying Termination” shall have the meaning provided in Section 4.3
hereof.

1.18 “Release” shall have the meaning provided in Section 4.2 hereof.

1.19 “Severance” means either or both of the Cash Payment or the COBRA Coverage.

1.20 “Successor Entity” means any entity that acquires or otherwise succeeds to
all or substantially all of the business or assets of the Company following a
Corporate Transaction.

2. Effectiveness of the Plan. This Plan shall become effective upon the
consummation of a Corporate Transaction and shall be of no force or effect prior
to a Corporate Transaction. In the event that a Corporate Transaction does not
occur on or prior to the first anniversary of the date on which this Plan is
adopted, the Plan shall thereupon automatically terminate and have no force or
effect.

3. Administration. Subject to Section 12.3 hereof, the Plan shall be
interpreted, administered and operated by the Committee, which shall have
complete authority, subject to the express provisions of the Plan, to interpret
the Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. The Committee may delegate any of its duties
hereunder to a subcommittee, or to such person or persons from time to time as
it may designate. All decisions, interpretations and other actions of the
Committee shall be final, conclusive and binding on all parties who have an
interest in the Plan.

 

3



--------------------------------------------------------------------------------

4. Severance.

4.1 Payments and Benefits.

(a) Cash Payment. If a Participant experiences a Qualifying Termination and the
Participant executes and does not revoke a Release in accordance with
Section 4.2 below, then, subject to Section 6.2 below, the Company shall pay to
the Participant, within eight (8) days after the Date of Termination, a lump-sum
payment (the “Cash Payment”) equal to the sum of (x) eighteen (18) months of the
Participant’s Annual Base Salary, and (y) a pro ration of the Participant’s
target bonus as set forth on Schedule A attached hereto, with such pro ration
determined by multiplying such target bonus amount by a fraction, the numerator
of which is the number of days during which the Participant was employed by
Company in the fiscal year of his termination and the denominator of which is
365.

(b) COBRA Coverage. If a Participant experiences a Qualifying Termination and
the Participant executes and does not revoke a Release in accordance with
Section 4.2 below, then, subject to Section 6.2 below, the Company shall provide
to such Participant and the Participant’s legal dependents during the COBRA
Period, at the same premium cost to such Participant as in effect for similarly
situated active employees of the Company (subject to plan changes affecting plan
participants generally), continuation of group healthcare coverage (“COBRA
Coverage”) under a “group health plan” (within the meaning of Section 4980B of
the Code and the regulations thereunder (“COBRA”)) of the Company, provided, in
any case, that such Participant properly elects continuation healthcare coverage
under COBRA. Following such continuation period, any further continuation of
such coverage under applicable law (if any) shall be at the Participant’s sole
expense.

4.2 Release. Notwithstanding anything herein to the contrary, no Participant
shall be eligible to receive any component of the Severance unless he or she
first executes a general release of claims substantially in the form attached as
Exhibit A hereto (the “Release”) within twenty-one (21) days (or forty-five
(45) days if necessary to comply with applicable law) after the Date of
Termination and does not revoke such Release within seven (7) days thereafter.

4.3 Qualifying Termination. “Qualifying Termination” means the Participant’s
termination of employment with the Company either by the Company without Cause
or by the Participant for Good Reason, in each case, within twelve (12) months
after the effective date of such Corporate Transaction. For the avoidance of
doubt, in no event shall a Participant be deemed to have experienced a
Qualifying Termination as a result of the Participant’s death or disability.

5. Limitations. The limitations contained in this Section 5 shall apply,
notwithstanding any provision of this Plan to the contrary.

5.1 Non-Qualifying Termination. If a Participant’s status as an Employee is
terminated for any reason other than due to a Qualifying Termination, the
Participant shall not be entitled to receive any Severance or other payment
under this Plan, and the neither the Company nor any Successor Entity shall have
any obligation to such Participant under this Plan.

 

4



--------------------------------------------------------------------------------

5.2 No Duplication of Benefits. No Employee who is or may become entitled to
cash separation payments or benefits (other than with respect to compensation
accrued prior to termination) under any employment, consulting or severance
agreement or other plan, program or arrangement of the Company, including,
without limitation, the Company’s Chief Executive Officer with respect to any
such amounts payable pursuant to his employment agreement with the Company,
shall be entitled to any Severance or other benefits under this Plan.

6. Section 409A.

6.1 General. To the extent applicable, this Plan shall be interpreted and
applied consistent and in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder. Notwithstanding any provision of this Plan to the contrary, to the
extent that the Committee determines that any payments or benefits under this
Plan may not be either compliant with or exempt from Section 409A of the Code
and related Department of Treasury guidance, the Committee may in its sole
discretion adopt such amendments to this Plan or take such other actions that
the Committee determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Plan from Section 409A of the Code
and/or preserve the intended tax treatment of such compensation and benefits, or
(ii) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance; provided, however, that this Section 6.1 shall
not create any obligation on the part of the Committee to adopt any such
amendment or take any other action.

6.2 Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Plan, no amounts shall be paid to any Participant under this Plan during the
six-month period following such Participant’s “separation from service” (within
the meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation
Section 1.409A-1(h)) to the extent that the Committee reasonably determines that
paying such amounts at the time or times indicated in this Plan would result in
a prohibited distribution under Section 409A(a)(2)(b)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six-month period (or
such earlier date upon which such amount can be paid under Code Section 409A
without resulting in a prohibited distribution, including as a result of the
Participant’s death), the Participant shall receive payment of a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to the
Participant during such six-month period without interest thereon.

7. Termination Procedures. Any purported termination of a Participant’s
employment shall be communicated by written Notice of Termination from the
terminating party to the other party in accordance with Section 10 hereof. For
purposes of this Section 7, a “Notice of Termination” shall mean (a) in the case
of termination by the Company with Cause or by the Participant with Good Reason,
a notice indicating (i) in reasonable detail the facts and circumstances giving
rise to the determination that Cause or Good Reason exists, as applicable, and
(ii) the effective date of the termination of employment (absent cure, as
provided below), and (b) in the case of all other terminations of employment, a
notice indicating the effective date of the termination of employment, in each
case, subject to any other contractual obligations that

 

5



--------------------------------------------------------------------------------

may exist between the Company and the Participant (the date specified in any
such Notice of Termination, the “Date of Termination”). Notwithstanding the
foregoing, in the case of a termination by the Company with Cause or by the
Participant with Good Reason, the non-terminating party shall have an
opportunity to cure, to the extent capable of cure, the circumstances giving
rise to Cause or Good Reason, as applicable, within thirty (30) days after
receipt of such Notice of Termination. If the non-terminating party fails to
cure such circumstances, the Date of Termination shall be as specified in the
Notice of Termination, notwithstanding such thirty (30) day cure period.

8. No Mitigation. No Participant shall be required to seek other employment or
to attempt in any way to reduce or mitigate any Severance payable under this
Plan and the amount of any such Severance shall not be reduced, except as
expressly provided in Section 4.1(b), by any other compensation paid or provided
to any Participant following such Participant’s termination of service.

9. Successors.

9.1 Company Successors. This Plan shall inure to the benefit of and shall be
binding upon the Company, the Successor Entity, and their successors and
assigns. Any successor (whether direct or indirect and whether by purchase,
lease, merger, consolidation, liquidation or otherwise) to all or substantially
all of the Company’s business and/or assets shall assume and agree to perform
the obligations of the Company under this Plan.

9.2 Participant Successors. This Plan shall inure to the benefit of and be
enforceable by each Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees or other
beneficiaries. If a Participant shall die while any amount remains payable to
such Participant hereunder, all such amounts shall be paid in accordance with
the terms of this Plan to the executors, personal representatives or
administrators of such Participant’s estate.

10. Notices. All communications relating to matters arising under this Plan
shall be in writing and shall be deemed to have been duly given when hand
delivered, faxed, emailed or mailed by reputable overnight carrier or United
States certified mail, return receipt requested, addressed, if to a Participant,
to the address on file with the Company and, if to the Company, to the address
set forth below, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon actual receipt:

To the Company:

Cougar Biotechnology, Inc.

10990 Wilshire Blvd, Suite 1200

Los Angeles, CA 90024

Attention: Compensation Committee

 

6



--------------------------------------------------------------------------------

11. Claims Procedure; Arbitration.

11.1 A Participant may file with the Committee, in accordance with Section 10
above, a written claim for benefits under the Plan. The Committee shall, within
a reasonable time not to exceed forty-five (45) days, unless special
circumstances require an extension of time of not more than an additional
forty-five (45) days (in which event a Participant will be notified of the delay
during the first forty-five (45) day period), provide notice in writing to any
Participant whose claim for benefits shall have been denied, delivered in
accordance with Section 10 above, setting forth the following in a manner
calculated to be understood by the Participant:

(a) the specific reason or reasons for the denial;

(b) specific reference to the provision or provisions of the Plan on which the
denial is based;

(c) a description of any additional material or information required to perfect
the claim, an explanation of why such material or information is necessary; and

(d) information as to the steps to be taken in order that the denial of the
claim may be reviewed.

11.2 If written notice of the denial of a claim has not been provided to a
Participant, and such claim has not been granted within the time prescribed in
Section 11.1 above (including any applicable extension), the claim for benefits
shall be deemed denied.

11.3 A Participant whose claim for benefits shall have been denied in whole or
in part pursuant to Section 11.2 above may, within forty-five (45) days after
either the receipt of the denial of the claim or from the time the claim is
deemed denied (unless the notice of denial grants a longer period within which
to respond), appeal such denial to the Company. The Participant may, upon
request, at this time review documents pertinent to his claim and may submit
written issues and comments.

11.4 The Company shall notify a Participant of its decision within forty-five
(45) days after an appeal is received, unless special circumstances require an
extension of time of not more than an additional forty-five (45) days (in which
event a Participant will be notified of the delay during the first forty-five
(45) day period). Such decision shall be given in writing in accordance with
Section 10 above in a manner calculated to be understood by the Participant and
shall include the following:

(a) specific reasons for the decision; and

(b) specific reference to the provision or provisions of the Plan on which the
decision is based.

 

7



--------------------------------------------------------------------------------

11.5 Any dispute arising under or in connection with this Plan shall be resolved
by binding arbitration in Los Angeles, California, under the Employment Dispute
Resolution Rules of the American Arbitration Association (“AAA”) with a single
arbitrator appointed by the AAA. The costs of any such arbitration proceedings
shall be borne equally by the Participant and the Company; provided, however,
that if the Participant is determined to be the prevailing party, the arbitrator
may provide that such Participant shall be entitled to recover reasonable
attorneys’ fees.

12. Miscellaneous.

12.1 Entire Plan. This Plan contains the entire understanding of the parties
relating to the subject matter hereof.

12.2 No Right to Continued Service. Nothing contained in this Plan shall
(i) confer upon any Participant any right to continue as an Employee of the
Company or any Successor Entity, (ii) constitute any contract of employment or
agreement to continue employment for any particular period, or (iii) interfere
in any way with the right of the Company or any Successor Entity to terminate a
service relationship with any Participant, with or without Cause.

12.3 Termination and Amendment of Plan. Except as provided below, during the
fifteen (15) month period following a Corporate Transaction, neither the Company
nor any Successor Entity may terminate this Plan, nor may the Company or any
Successor Entity amend this Plan if any such amendment would have an adverse
impact on the interests of any Participant under this Plan, in either case,
without the express written consent of each Participant so affected. At any time
prior to a Corporate Transaction, the Board may, in its sole discretion,
terminate or amend this Plan by resolution. Following a Participant’s Qualifying
Termination, no Plan termination or amendment shall adversely affect the rights
of such Participant under the Plan without such Participant’s written consent.

12.4 Withholding. The Company shall have the authority and the right to deduct
and withhold an amount sufficient to satisfy federal, state, local and foreign
taxes required by law to be withheld with respect to any Severance payable under
this Plan.

12.5 Code Section 280G.

(a) A Participant shall bear all expense of, and be solely responsible for, all
federal, state, local or foreign taxes due with respect to any payment received
hereunder, including, without limitation, any excise tax imposed by Section 4999
of the Code; provided, however, that any Severance, when taken together with any
other payment or benefit received or to be received by the Participant in
connection with a Corporate Transaction or the termination of the Participant’s
employment (whether payable pursuant to any other plan, arrangements or
agreement with the Company or any affiliate) (all such payments and benefits,
being hereinafter called “Total Payments”) shall be reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code but only if, by reason of such reduction, the net
after-tax benefit received by the Participant shall exceed the net after-tax

 

8



--------------------------------------------------------------------------------

benefit received by the Participant if no such reduction was made. For purposes
of this Section 12.5, “net after-tax benefit” shall mean (i) the total of all
payments and the value of all benefits which the Participant receives or is then
entitled to receive from the Company that would constitute “parachute payments”
within the meaning of Section 280G of the Code, less (ii) the amount of all
federal, state and local income taxes payable with respect to the foregoing
calculated at the maximum marginal income tax rate for each year in which the
foregoing shall be paid to the Participant (based on the rate in effect for such
year as set forth in the Code as in effect at the time of the first payment of
the foregoing) and the amount of applicable employment taxes, less (iii) the
amount of excise taxes imposed with respect to the payments and benefits
described in (i) above by Section 4999 of the Code.

(b) The foregoing determination shall be made by tax counsel appointed by the
Company (the “Tax Counsel”). The Tax Counsel shall submit its determination and
detailed supporting calculations to both the Participant and the Company within
15 days after receipt of a notice from either the Company or the Participant
that the Participant may receive payments which may be “parachute payments.” If
the Tax Counsel determines that such reduction is required by this Section 12.5,
the Severance shall be reduced to the extent necessary so that no portion
thereof shall be subject to the excise tax imposed by Section 4999 of the Code,
and the Company shall pay such reduced amount to the Participant. If the Tax
Counsel determines that no reduction is necessary under this Section 12.5, it
will, at the same time as it makes such determination, furnish the Participant
and the Company an opinion that the Participant shall not be liable for any
excise tax under Section 4999 of the Code. The Participant and the Company shall
each provide the Tax Counsel access to and copies of any books, records, and
documents in the possession of the Participant or the Company, as the case may
be, reasonably requested by the Tax Counsel, and otherwise cooperate with the
Tax Counsel in connection with the preparation and issuance of the
determinations and calculations contemplated by this Section 12.5. The fees and
expenses of the Tax Counsel for its services in connection with the
determinations and calculations contemplated by this Section 12.5 shall be borne
by the Company.

12.6 Benefits not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due under this Plan to a Participant who is
unable to care for his or her affairs, payment may be made directly to his or
her legal guardian or personal representative.

12.7 Applicable Law. This Plan shall be construed and interpreted in accordance
with the laws of the State of California without reference to the conflict of
laws provisions thereof, to the extent not preempted by federal law, which shall
otherwise control.

 

9



--------------------------------------------------------------------------------

12.8 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

12.9 Captions. The captions contained in this Plan are for convenience only and
shall have no bearing on the meaning, construction or interpretation of the
Plan’s provisions.

12.10 Expenses. The expenses of administering the Plan shall be borne by the
Company or any Successor Entity.

12.11 Unfunded Plan. The Plan is intended to be an “unfunded” plan for Severance
benefits. With respect to any Severance payments not yet made to a Participant,
nothing contained in the Plan shall give the Participant any rights that are
greater than those of a general unsecured creditor of the Company or any
Successor Entity.

 

10



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND WAIVER

FORM OF RELEASE

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Cougar Biotechnology, Inc., a Delaware
corporation (the “Company”), and each of the Company’s partners, associates,
affiliates, subsidiaries, predecessors, successors, heirs, assigns, agents,
directors, officers, employees, representatives, and all persons acting by,
through, or under them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent, which the undersigned now has or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever arising from the beginning of time to the date hereof (hereinafter
called “Claims”).

The Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
undersigned’s employment by the Releasees, or any of them, or the termination
thereof; any claim for wages, salary, commissions, bonuses, incentive payments,
profit-sharing payments, expense reimbursements, leave, vacation, severance pay
or other benefits; any claim for benefits under any stock option, restricted
stock or other equity-based incentive plan of the Releasees, or any of them (or
any related agreement to which any Releasee is a party); any alleged breach of
any express or implied contract of employment; any alleged torts or other
alleged legal restrictions on the Releasee’s right to terminate the employment
of the undersigned; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Equal Pay Act,
the Family Medical Leave Act, the Americans With Disabilities Act, the Employee
Retirement Income Security Act, the National Labor Relations Act, the California
Labor Code, the California Family Rights Act and the California Fair Employment
and Housing Act, each as amended. Notwithstanding the foregoing, this Release
shall not operate to release any rights or claims (and such rights or claims
shall not be included in the definition of “Claims”) of the undersigned (i) with
respect to payments or benefits to which the undersigned may be entitled under
Section 4 of the [Severance Plan], or (ii) to accrued or vested benefits the
undersigned may have, if any, under any applicable plan, policy, program,
arrangement or agreement of any of the Releasees, including, without limitation,
pursuant to any equity or long-term incentive plans, programs or agreements.

THE UNDERSIGNED ACKNOWLEDGES THAT THE UNDERSIGNED HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE

 

Exh. A-1



--------------------------------------------------------------------------------

RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE UNDERSIGNED MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES
OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

[IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(1) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;

(2) HE HAS FORTY-FIVE (45) DAYS FROM HIS SEPARATION FROM SERVICE (AS DEFINED IN
THE EMPLOYMENT AGREEMENT) TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

(3) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE IT, AND THIS
RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION PERIOD.]1

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the undersigned may have
against the Releasees, or any of them, and the undersigned agrees to indemnify
and hold the Releasees, and each of them, harmless from any liability, Claims,
demands, damages, costs, expenses and attorneys’ fees incurred by the Releasees,
or any of them, as the result of any such assignment or transfer or any rights
or Claims under any such assignment or transfer. It is the intention of the
parties that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against the undersigned under this indemnity.

The undersigned agrees that if the undersigned hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against the Releasees, or any of them, any of the
Claims released hereunder, then the undersigned shall pay to the Releasees, and
each of them, in addition to any other damages caused to the Releasees thereby,
all attorneys’ fees incurred by the Releasees in defending or otherwise
responding to said suit or Claim. Nothing herein shall prevent the undersigned
from raising or asserting any defense in any suit, claim, proceeding or
investigation brought by any of the Releasees, and by raising or asserting any
such defense, the undersigned shall not become obligated to pay attorneys’ fees
under this paragraph.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

 

1 Include if applicable.

 

Exh. A-2



--------------------------------------------------------------------------------

The undersigned acknowledges that different or additional facts may be
discovered in addition to what is now known or believed to be true by him with
respect to the matters released in this Agreement, and the undersigned agrees
that this Agreement shall be and remain in effect in all respects as a complete
and final release of the matters released, notwithstanding any different or
additional facts.

IN WITNESS WHEREOF, the undersigned has executed this Release this          day
of             , 20    .

 

 

[NAME]

 

Exh. A-3